Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application EP17171051 from the parent case. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the rear faces (152) that are arranged in a line that is curved, and wherein a curvature of a connecting line of the rear faces… in claim 2 (emphasis added. Looking at Figure 11, the line that connects all surfaces 152 appears to be linear, not curved or a curvature of connecting line).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 uses the phrase “substantially opposite…”. Applicant has provided no guidance to help the reader determine the scope of “substantially” in this situation. 
Claim 11 “optionally…” is unclear whether the range 40-50 degrees are positively claimed or not.
In claim 15, regarding “particularly” in line 1 ,a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 11312032, hereinafter the US patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. 11312032.
For example, Claim 1, the U.S. Patent teaches a spacing comb for a hair cutting appliance (see claim 1 of US 11312032), 
the comb comprising: a support frame (line 3); and 
a series of comb teeth each having a frontal portion and a rear portion (lines 4-5), wherein the comb teeth extend from the support frame (line 7), 
the support frame comprises a frontal connector bar and a rear connector plate (lines 8-7), 
the frontal portions of the comb teeth extend from the frontal connector bar (lines 10-11), the frontal connector bar is inwardly and rearwardly curved towards the rear connector plate, such that a central portion of the frontal connector bar is rearwardly offset from lateral portions thereof (lines 12-14), and 
the curvature of the frontal connector bar results in a concave frontal face and a convex rear face thereof (see lines 12-14 and claim 2).
Regarding Claims 2-19, the U.S. Patent teaches all of the limitations. See claims 2-14 of US 11312032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al (US 10,442,097, PCT filed August 07, 2014) hereinafter Bozikis in view of Sennett et al (US 2011/0005089) hereinafter Sennett.
Regarding claim 1, Bozikis shows a spacing comb (18, Figure 3C) for a hair cutting appliance (13, Figure 1C), the comb comprising: a support frame (22), a series of comb teeth (20) each having a frontal portion (Figure 3C below) and a rear portion (Figure 3C below),
wherein the comb teeth extend from the support frame (Figure 3C), wherein the support frame comprises a frontal connector bar (Figure 3C below) and a rear connector plate (Figure 3 below),
wherein the frontal portions of the comb teeth extend from the frontal connector bar (Figure 3C below), and
wherein the frontal connector bar is inwardly curved (Figure 3C below) for attaching the cutting appliance (Figures 7A-B).

    PNG
    media_image1.png
    665
    1196
    media_image1.png
    Greyscale

Bozikis also teaches the comb of a trimming blade system (10) can also be snap-fitted on the cutting appliance (the blade head 13) as disclosed in Col. 4, lines 4-13.
However, Bozikis fails to show a central portion of the frontal connector bar is rearwardly offset from lateral portions thereof.
Sennett shows a cartridge cover (10, Figure 2) snap-fitted on a cartridge (20, Para. 14 “snap fits”), wherein front and back plates (54, 52) are inwardly curved and toward to each other (see retention members 64, 62) and a central of the front plate is rearwardly offset from lateral portions thereof (Figure 2, the retention member is located a central at an indicator 78 that is offset lateral portions where the references “52” and “76” are).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the snap fitting means of the comb of the Bozikis to have front and back plates inwardly curved to each other, such that a central of the front plate is rearwardly offset from lateral portions thereof, as taught by Sennett, since this is known for the same purpose for snap fitting the comb (cover) on the cutting appliance (cartridge) and in order to allow  the force applied to the retention members that make the reversible cover (comb) more difficult to remove, which may result in the shaving razor cartridge becoming unintentionally detached from a handle (Para. 13 of Sennett).
In doing so, the modified comb of Bozikis shows that a curvature of the frontal connector bar results in a concave frontal face (64, Figure 3A of Sennett) and a convex rear face thereof (Figure 3A of Sennett below).

    PNG
    media_image2.png
    453
    841
    media_image2.png
    Greyscale

Regarding claim 3, the modified comb of Bozikis shows that the frontal portions of the comb teeth are arranged in series and define, at rearwardly facing side thereof, a first region and a second region (Figure 3C of Bozikis above, the rear portion has 1st and 2nd regions), and wherein, seen in a top view, the first region is rearwardly curved and the second region is planar (Figure 3C of Bozikis above, the region where is near the tip of each tooth is curved and the 2nd region is planar).
Regarding claim 4, as best understood, the modified comb of Bozikis shows that the rear connector plate is opposite to the frontal connector bar (Figure 3C of Bozikis above), and the support frame comprises side bars extending between the frontal connector bar and the rear connector plate (side bars where the reference 22 is, Figure 3C of Bozikis above).
Regarding claim 5, the modified comb of Bozikis shows that the rear portions of the comb teeth extend from the rear connector plate (Figure 3C of Bozikis above).
Regarding claim 6, the modified comb of Bozikis shows that the frontal portions and the rear portions of the comb teeth jointly define a top surface of the comb (Figure 3C of Bozikis above).
Regarding claim 7, the modified comb of Bozikis shows that, seen in a lateral view, the comb is unobstructed in a hair removal region adjacent to the top surface (see the cavity of the comb, Figure 3C of Bozikis above).
Regarding claim 8, the modified comb of Bozikis shows that the frontal connector bar is downwardly offset from the top surface (see the discussion in claim 1 above).
Regarding claims 9-10, the modified comb of Bozikis shows that the side bars are arranged at an angle with respect to the top surface to connect the frontal connector bar and the rear connector plate or the side bars are inclined with respect to the top surface (Figure 3C of Bozikis above).
Regarding claim 11, the modified comb of Bozikis shows that the side bars are arranged at an angle of between 30 and 60 degrees with respect to the top surface or at an angle of between 40 and 50 degrees (Figure 3C of Bozikis above, the angle of the side bars relative to the top of the comb is about 45 degrees).
Regarding claims 14, the modified comb of Bozikis shows that a first outer tooth at a first lateral end and a second outer tooth at a second lateral end, the first outer tooth and the second outer tooth each having a frontal portion and a rear portion (the left and right end teeth, Figure 3C of Bozikis above), wherein the series of comb teeth are arranged between the first outer tooth and the second outer tooth, and wherein the side bars are separated from the outer teeth and form lateral end pieces of the comb (Figure 3C of Bozikis above).
Regarding claims 15, the modified comb of Bozikis shows that a hair trimmer  (Figure 1C of Bozikis) comprising a housing portion (a housing portion of the cartridge 13), a cutting unit (13) including a blade set (blades of the cartridge), and a spacing comb (10 and see the discussion as claimed in claim 1), wherein the comb is arranged to be attached to the housing portion in such a way that a hair removal gap between the housing portion and a front part of the comb is formed (Figure 1 C of Bozikis).
Regarding claims 16, the modified comb of Bozikis shows that the hair removal gap has a first clearance at the central portion (see the central cavity Figure 1 C of Bozikis above) and a second clearance at the lateral portions of the frontal connector bar, wherein the second clearance is greater than the first clearance (Figure 3C of Bozikis above).
Regarding claims 17, the modified comb of Bozikis shows that the housing portion is convexly shaped in a region adjacent to the front part (Figure 3C of Bozikis above, there are many portions of the cartridge housing are convex and see the discussion in claim 1 above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis in view of Sennett  and Psimadas et al (US 2013/0199346) hereinafter Psimadas.
Regarding claim 2, the modified comb of Bozikis shows all of the limitations as stated in claim 1 above including that the frontal connector bar is provided with a concave shape (Figure 2 of Sennett, both retention members are concave shapes) seen in a top view, wherein the frontal portions of the comb teeth define frontal tips (tips of the teeth 20, Figure 3C of Bozikis) and rear faces that are arranged in a line that is linear, but Bozikis fails to show a curvature of a connecting line of the rear faces is smaller than a curvature of the frontal connector bar.
Psimadas teaches a comb (15, Figures 2C-F) for a hair cutting appliance (14), wherein the comb including teeth (154), wherein front portions and rear portions as seen in Figure 2F below slightly form a curvature of a connecting line of the rear faces.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the comb of the Bozikis to have front portions and rear portions slightly form a curvature of a connecting line of the rear faces, as taught by Psimadas, in order to guide large amount of hair in the middle comb during shaving, as a person with ordinary skill has good reason to pursue known options to guiding hair within his or her comb during trimming or cutting. See Figure 2F of Psimadas below.
In doing so, the curvature of a connecting line of the rear faces is smaller than a curvature of the frontal connector bar (compared Figure 3A of Psimadas, a cross-section of the retention members 64, 62 are curved greater than the curvature line as seen in Figure 2F of Psimadas below).

    PNG
    media_image3.png
    550
    636
    media_image3.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis in view of Sennett.
If one is argued that Figure 3C of Bozikis above, the angle of the side bars relative to the top of the comb is not about 45 degrees or not in the claimed range, then the rejection is applied.
Regarding claim 11, the modified comb of Bozikis shows all of the limitations as stated in claim 1 above except that the angle of the side bars relative to the top of the comb is not about 45 degrees or in the claimed range.
Examiner notes that Applicant has not disclosed that having the side bars relative to the top surface of the comb between the claimed range is criticality and solves any stated problem or for any particular purpose (see Page 17 of the specification “It will be appreciated by those skilled in the art that the side bars 104, 106 may of course have a different shape, involving different angles, curved shapes, transitions, segments having a different inclination, etc.”).
Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the side bars angular relative to the top surface of the comb between the claimed ranges because discovering an optimum value above would have been a mere design consideration based on characteristics of sizes and shapes of machines. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the machines.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art depending on demanded structures of the comb to be coupled on sizes and shapes of razor heads.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known results effective variables, depending on demanded structures of the comb to be coupled on sizes and shapes of razor heads.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis in view of Sennett.
If one is argued that Figure 3C of Bozikis above, the second clearance is not greater than the first clearance, then the rejection is applied.
Regarding claim 16, the modified comb of Bozikis shows all of the limitations as stated in claim 1 above except that the second clearance is greater than the first clearance.
Therefore, it would have been an obvious matter of design choice to make the hair removal gap of whatever form or shape was desired or expedient, including the second clearance being greater than the first clearance. Furthermore, the shape of the removal gap is merely a recognized equivalent way to aid removing cutting hair, since applicant has not disclosed that having the second clearance being greater than the first clearance is criticality and solves any stated problem or for any particular purpose, it appears the second clearance being equal or slightly greater or slightly lesser than the first clearance would perform equally well while being constructed of any clearance as set forth in the claim. A change in form or gap or clearance shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey etal., 149 USPQ 47.
Allowable Subject Matter
Claims 12-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent claim 12 is free of the prior art because the prior art does not teach or suggest the feature of a comb that has a bracket and two side beams as set forth in claims 12-13.
The dependent claims 18 and 19 are free of the prior art because the prior art does not teach or suggest the feature of a comb that has a gap in a funnel shape as set forth in claim 18 and teeth of a blade set as set forth in claim 19.
There are number of closest prior arts are US-20060042095, US-20030136006,  US-20140215832, US-20180222067, US-20130263457, US-20050138817, US-20190118397, US-20130199346, US-20110005089, US-20180345510, US-7921566, US-4614036, US-D619304, US-5050305, US-10442097, US-D790769, US-3178815, US-2878563, US-3149418, US-3107423, and US-3008233 (art of record, see the parent case) teach combs, but none of them teaches or suggests to have a bracket comprising the rear connector plate, a central portion and two side walls with the limitations as stated in claims 12-13  and a comb that has a gap in a funnel shape as set forth in claim 18 and the comb (having the frontal connector bar is inwardly and rearwardly curved towards the rear connector plate) coupled on teeth of a blade set as set forth in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/10/2022